DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 have been presented for examination on the merits. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-37 in the reply filed on 02/10/22 is acknowledged. In response to the species election, Applicant elected polyethylene glycol as the coating material and coating is covalently bonded to the metal nanoparticle as the coating method.  
Accordingly, claims 21-28, 30-34 read on the elected Group and species and are under examination on merit and claims 29 and 35-40 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28, 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-28, 30-34 are indefinite because claim 21 recites a composition comprising a therapeutically effective amount of a metal nanoparticle. The claims are indefinite because there is no relation between the composition and a therapeutically effective amount. That is, it is not clear what the claimed “amount” is effective for. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kliss et al (7,348,029).

Kliss et al teach a surface-modified nanoscale zinc oxide, where the surface modification involves coating with a polyethylene glycol acid. This surface-modified zinc oxide is characterized in that it forms stable dispersions in a liquid medium (See abstract). The said zinc oxide nanoparticles have a diameter from 2 to 50 nm, very particularly preferably 3 to 10 nm (See col. 5, lines 29-38).
auxiliaries and additives such as organic solvents, stabilizers, antioxidants, vitamins, preservatives, etc, (Cols. 13-15).
Kliss et al further disclose the use of zinc oxide surface-modified or zinc oxide dispersions as antimicrobial active ingredient and a pharmaceutical composition which comprises a surface-modified zinc oxide or a zinc oxide dispersion identified by increased effectiveness (See col. 17, lines 41-67). 

Claims 21 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (WO 2011022350). 

Shah et al teach a zinc nanoparticle composition comprising (a) a zinc core substantially free of other metals or metal oxides; and (b) a non-zinc shell or coating. The zinc nanoparticle may be dispersed in a pharmaceutically acceptable buffer, carrier or diluent. The non-zinc shell or coating comprises a biologically inert gel, polymer or matrix. The zinc nanoparticle may be between about 5 nm and 100 nm (See abstract and page 4, lines 1-11). 
Zinc Nanoparticles (ZNP) are comprised of a core of pure metallic zinc, i.e.  a purity of greater than 99% (See page 12, line 24 to page 13, line 6).
The said shell or coating is composed of a polymer. Examples of such polymeric surfaces include polyethylene, polyethylene glycol, etc (See page 5, lines 12-16).
Shah et al further disclose that in a method of making ZNP, the final product was centrifuged to precipitate ZNP and washed twice with PBS prior to use in experimentation (See page 47, lines 7-14).
Claims 21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vodyanoy et al (8,778,409).

Vodyanoy et al teach a liquid composition comprising: a solid dispersed phase of zinc metal nanoparticles consisting of from 40 to 300 atoms of metallic zinc per nanoparticle (See disclosure and claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 27-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2011022350) in view of Wiesner et al (US 20150366995). 

Shah et al’s teaching are delineated above and incorporated herein. 
Shah et al teach that one polymer selected to be an effective coating material for zinc nanoparticles is polyethylene glycol, but lack an example of polyethylene glycol coating ZNPs and also their molecular weights or covalent bonding. Shah et al also does not expressly teach nanoparticles sized less than about 5 nm. These are known in the art as shown by Wiesner et al.

	Wiesner et al teach a composition comprising polyethylene-glycol (PEG) functionalized mesoporous oxide (e.g., silica) nanoparticles having an average size of 15 nm or less, at least 90% of the nanoparticles are within 3 nm of the average size, and at least a portion of the non-pore surface is at least partially functionalized with polyethylene glycol groups. The oxide nanoparticles can be metal oxide nanoparticles, non-metal oxide nanoparticles, or mixed metal non-metal nanoparticles, or a combination thereof (See [0006]). 
	It is disclosed that the non-pore surface of the PEG-functionalized mesoporous oxide nanoparticles is at least partially functionalized with PEG groups. The PEG groups are covalently bonded to the surface of the nanoparticle. For example, the PEG groups are covalently bonded to the surface via a Si--O--C bond. The PEG groups are derived from PEG polymer having a molecular weight (Mw) of 400 g/mol to 650 g/mol, 

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Shah et al to have looked in the art for suitable molecular weight polyethylene glycols for the coating of nanoparticles as taught by Wiesner et al with a reasonable e expectation of success. It would have been obvious to do so because Shah et al clearly teach making and applying coated metal nanoparticles with an average diameter of about 5 nm and the benefits of such particles. It is disclosed that one suitable coating polymer is polyethylene glycol, but do not provide specific molecular weights of the said polyethylene glycol. As such it would have been obvious to one of ordinary skill in the art to look up such limitation. Wiesner et al teach that covalently bonded PEGs with MW of from 460 g/mol to 650 g/mol are suitable for coating metal nanoparticles. 
Shah et al teach nanoparticles with an average diameter of about 5 nm. Wiesner et al teach metal nanoparticles with an average diameter of less than 15 nm, preferably about 3 nm. Thus, one of ordinary skill in the art is motivated to have selected a smaller particle based on the teaching of Wiesner et al. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Claims 21-24, 27-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kliss et al (7,348,029) in view of Wiesner et al (US 20150366995). 

Kliss et al and Wiesner et al’s teaching are delineated above and incorporated herein. 
Kliss et al teach polyethylene coated metal nanoparticles, but lacks a specific disclosure on molecular weight and covalent bonding. Wiesner et al teach that. 

 	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Kliss et al to have looked in the art for suitable molecular weight polyethylene glycols for the coating of nanoparticles as taught by Wiesner et al with a reasonable e expectation of success. It would have been obvious to do so because Kliss et al clearly teach making polyethylene coated metal nanoparticles with an average diameter of less than 5 nm and the benefits of such particles. Kliss is silent with regards to the specific molecular weights of the said polyethylene glycol or covalent bonding. As such it would have been obvious to one of ordinary skill in the art to look up such limitations. Wiesner et al teach that covalently bonded PEGs with MW of from 460 g/mol to 650 g/mol are suitable for coating metal nanoparticles. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of . 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kliss et al (7,348,029) in view of Vodyanoy et al (8,778,409).

Kliss et al and Vodyanoy et al’s teaching are delineated above and incorporated herein. 
Kliss et al teach zinc nanoparticles, but lacks a specific disclosure on the number of atoms in the nanoparticles. Vodyanoy et al teach that. 

 	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Kliss et al to have looked in the art for suitable number of atoms in the nanoparticles as taught by Vodyanoy et al with a reasonable e expectation of success. It would have been obvious to do so because Kliss et al clearly teach making metal nanoparticles with an average diameter of less than 5 nm and the benefits of such particles. Kliss is silent with regards to the specific number of atoms. As such it would have been obvious to one of ordinary skill in the art to look up such limitation. Vodyanoy et al teach that metal nanoparticles containing from about 40 atoms are suitable for delivery to the nasal cavity and are beneficial.  
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28, 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,806,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
In particular, the examined claims are drawn to a pharmaceutical composition comprising a metal nanoparticle, of the average diameter of from 0.5 to about 5nm, which may be coated by polyethylene glycol. 
The reference claims are also drawn to a pharmaceutical composition comprising a metal zinc nanoparticle and a coting wherein the average particle diameter is from 0.5 to about 5 nm and wherein the coating may be polyethylene glycol. 
Accordingly, reference claims entirely encompass the examined claims.  

s 21 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,778,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
In particular, the examined claims are drawn to a pharmaceutical composition comprising a metal nanoparticle containing from about 25 to about 100 atoms. 
The reference claims are drawn to a liquid composition for enhancing olfactory response, the liquid composition comprising: a solid dispersed phase of zinc metal nanoparticles consisting of from 40 to 300 atoms of metallic zinc per nanoparticle.
Accordingly, reference claims and the examined claims are so close that they are not patentably distinguishable.  
 
Claims 21-28, 30-34 are rejected. Claims 29 and 35-40 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616